[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                 FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 10-11091                   APRIL 4, 2011
                         Non-Argument Calendar               JOHN LEY
                       ________________________               CLERK

                D.C. Docket No. 8:09-cr-00337-EAK-TBM-3


UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                  versus

EDUARDO ALFONSO TORRES,

                                                       Defendant - Appellant.
                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 4, 2011)

Before EDMONDSON, PRYOR, and BLACK, Circuit Judges.


PER CURIAM:
       Eduardo Alfonso Torres appeals his 135-month sentence for drug

trafficking offenses, in violation of 46 U.S.C. §§ 70503(a), 70506(a)-(b), 21

U.S.C. § 960(b)(1)(B)(ii), and 18 U.S.C. § 2. No reversible error has been shown;

we affirm.

       Torres challenges the procedural and substantive reasonableness of his

sentence. He contends that the district court failed to consider the 18 U.S.C. §

3553(a) sentencing factors as they applied to his case and failed to explain how his

case was a “typical” case justifying a guidelines sentence.

       We review a final sentence for procedural and substantive reasonableness.

United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). A sentence may

be procedurally unreasonable if the district court fails to explain adequately the

chosen sentence. Id. We evaluate the substantive reasonableness of a sentence

under an abuse-of-discretion standard. Gall v. United States, 128 S.Ct. 586, 597

(2007). The party challenging the reasonableness of a sentence bears the burden

of establishing that the sentence is unreasonable in the light of both the record and

the section 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005).1


       1
        Under section 3553(a), a district court should consider the nature and circumstances of
the offense, the history and characteristics of the defendant, the need for the sentence to provide
adequate deterrence, respect for the law, and protection of the public, policy statements of the

                                                 2
       We conclude that Torres’s 135-month sentence -- which fell at the bottom

of the applicable guidelines range -- was reasonable both procedurally and

substantively. See id. at 788 (noting that “ordinarily we would expect a sentence

within the Guidelines range to be reasonable”). The sentence was well below the

statutory maximum of life. See 21 U.S.C. § 960(b)(1)(B)(ii); United States v.

Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005) (comparing, as one indication of

reasonableness, the actual prison term imposed against the statutory maximum).

       No procedural error occurred. The court stated that it had considered the

section 3553(a) factors and the arguments of the parties (including the arguments

raised in Torres’s sentencing memorandum for a below-guidelines sentence) and

explained that a sentence at the low end of the guidelines range was appropriate

for Torres’s case. The district court’s statement of reasons was sufficient. See

United States v. Rita, 127 S.Ct. 2456, 2468-69 (2007) (a lengthy explanation is not

necessarily required when a judge decides to follow the guidelines in a particular

case, especially where a sentencing judge has listened to the arguments of the




Sentencing Commission, provision for the medical and educational needs of the defendant, and
the need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).

                                              3
parties, considered the supporting evidence, and was aware of the special

conditions of the defendant).2

       Torres’s argument that the court’s statements did not reflect a consideration

of relevant section 3553(a) factors plainly is belied by the record. The court noted

that Torres was more educated than most drug trafficking defendants caught on the

open seas and noted that he had operated his own business in Colombia. The

court also commended Torres for his debriefing with the government, a factor that

Torres argued warranted a lower sentence. And the court also noted that

debriefing carried with it many dangers, and the 135-month sentence helped to

protect Torres’s family back in Colombia. Thus, the court considered Torres’s

history and characteristics and the circumstances of the offense. See 18 U.S.C. §

3553(a)(1)-(2)(A). Nothing supports Torres’s contention that the district court

treated the guidelines range as presumptively reasonable, especially given that the

court recognized its ability to sentence Torres below the guidelines range.




       2
         Nothing supports Torres’s contention that the district court must explain explicitly that a
case is typical and, therefore, deserving of a guidelines sentence. The court must give an
adequate explanation of its sentence, but this obligation requires no specific language. See id. at
2468 (explaining that the sentencing judge has to “set forth enough to satisfy the appellate court
that he has considered the parties’ arguments and has a reasoned basis for exercising his own
legal decisionmaking authority”); Talley, 431 F.3d at 786 (the court is not required to “state on
the record that it has explicitly considered each of the [section] 3553(a) factors” or to discuss
each of them individually).

                                                 4
      Here, Torres was involved in a drug smuggling operation of a large quantity

of cocaine on the high seas. Given the dangers to the public from this crime and,

under the circumstances, for the district court to impose a sentence within the

guidelines range was reasonable. We cannot say that the sentence failed to reflect

the purposes of sentencing or that the district court committed “a clear error of

judgment in weighing the [section] 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

See United States v. Pugh, 515 F.3d 1179, 1203 (11th Cir. 2008). Torres has not

carried his burden of showing that his sentence is unreasonable.

      AFFIRMED.




                                          5